FILED VIA EDGAR May 24, 2012 U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re:Williamsburg Investment Trust File Nos. 811-05685 Ladies and Gentlemen: Williamsburg Investment Trust (the "Trust"),in accordance with Rule 17g-1 under the InvestmentCompany Act of 1940 (the "1940 Act"),hereby provides the following in connection with the Trust's fidelity bond: 1. A copy of the current fidelity bond (the "Bond") (attached as EX99-1). 2. A copy of the resolutionsapproving the Bond, which were adopted by the Board,includinga majority of themembers thereofwho are not"interested persons" (as defined by the 1940 Act) of the Trust (attached as EX99-2). Premiums have been paid through the policy period ending on April 1, 2013. Please contact the undersigned at 513/587-3418 if you have any questions or comments concerning this filing. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Phone: www.ultimusfundsolutions.com Cincinnati, Ohio 45246 Fax:
